Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159619
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 159619
                                                                    COA: 340377
                                                                    Macomb CC: 2016-000712-FC
  BRAD STEPHEN HAYNIE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) whether assault and battery is a necessarily included offense of assault with
  intent to commit murder; and if so (2) whether a rational view of the evidence in this case
  could support a conviction for assault and battery. The time allowed for oral argument
  shall be 20 minutes for each side. MCR 7.314(B)(1).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2019
           s0926
                                                                               Clerk